Title: New York Assembly. Motion for Leave to Bring in a Bill on the Independence of Vermont, [14 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 14, 1787]
Mr. Hamilton moved for leave to bring in a bill, to authorise the delegates of this State in Congress, to accede to, ratify and confirm, the independence and Sovereignty of the people inhabiting the district of country, commonly called Vermont.

Ordered, That leave be given accordingly.
Mr. Hamilton according to leave, brought in the said bill entitled, An act to authorise the Delegates of [t]his State, in the United States of America, in Congress assembled, to accede to, ratify and confirm, the Independence and Sovereignty of the People inhabiting the District of Territory commonly called Vermont; which was read the first time, and ordered a second reading.
